l8 not l7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/CN2018/090427 filed on June 8, 2018, which claims benefit of CN 201711446836.4 filed on December 27, 2017, CN201711448387.7 filed on December 27, 2017, CN 201721861605.5 filed on December 27, 2017, CN 201721885495.6 filed on December 27, 2017, CN 201721885605.9 filed on December 27, 2017 and CN 201721886233.1 filed on December 27, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on May26, 2020, November 23, 2020, January 22, 2021, April 19, 2021 and September 16, 2021 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shift lever mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 41 is objected to because of the following informalities:  the term “claim 21” should be changed to “claim 22”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (KR 20010048286) (cited by Applicant).
Regarding claim 22, Bae discloses a lid opening and closing device of electric rice cooker comprising: a base (via 10); a cover body (20) pivotally mounted at the base; a pivot spring (22) provided at a pivot connection member (21) between the case (10) and the cover body (20); and an attraction assembly (35, 36) including a first attraction member (35) provided at the base (10) and a second attraction member (36) provided at the cover body (20), the first attraction member (35) and the second attraction member (36) being configured to attract each other to lock the cover body (20) to the base (Abstract; Fig. 2-4).
Regarding claim 25, Bae discloses the attraction assembly (35, 36) includes a magnetic attraction lock assembly (35, 36) provided at a distal end of cooking appliance with respect to the pivot connection member (21) (Abstract; Fig. 2-4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (KR 20010048286).
Regarding claims 23 and 24, Bae discloses substantially all features of the claimed invention as set forth above including in a closing state of the cover (20), with respect to a pivot hinge point (21) between the cover body (20) and the base (10), a gravity center torque M1 of the cover body and an attraction torque M3 of the first attraction member (35) and the second attraction member (36) and a return torque M2 of the pivot spring (22) except a sum of a gravity center torque M1 of the cover body and an attraction torque M3 of the first attraction member and the second attraction member is larger than a return torque M2 of the pivot spring; and wherein M3-(m2-M1) > 1Nm and M3-(M2-M1) < 15 Nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bae, a sum of a gravity center torque M1 of the cover body and an attraction torque M3 of the first attraction member and the second attraction member is larger than a return torque M2 of the pivot spring; and wherein M3-(m2-M1) > 1Nm and M3-(M2-M1) < 15 Nm, for the purpose of suitable to the user application for able to open and close the cover with certain force for good sealing.
Claim(s) 26, 29-30, 33-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (KR 20010048286) in view of Ishii et al. (JP 5-198152) (cited by Applicant).
Regarding claim 26, Bae discloses substantially all features of the claimed invention as set forth above including the magnetic attraction lock assembly includes a magnet (36) as the second attraction member except an iron core rod as the first attraction member.  Ishii et al. discloses the used of an iron core (5) as the attraction member (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bae, an iron core rod as the first attraction member, as taught by Ishii et al., for the purpose of able to open by the control device by the setting the magnet the same pole.
Regarding claim 29, Ishii discloses an electromagnet circuit including an electromagnet (5), the electromagnet including the iron core rod and a conductive winding wound around the iron core rod (Fig. 1).
Regarding claim 30, Ishii discloses the electromagnetic circuit includes a circuit switch (6, 7) configured to control energization of the electromagnet (5) (Fig. 1).
Regarding claim 33, Ishii discloses the electromagnetic circuit includes a current reversing switch (6) configured to switch a flow direction of a current flowing through the electromagnet (5) to enable the electromagnet to: generate a magnetic repulsion force with respect to the magnet to open the cover body (via 1), or generate a magnetic attraction force with respect to the magnet to achieve self-locking of the cover body (1) (Fig. 1).
Regarding claim 34, Bae/Ishii disclose substantially all features of the claimed invention as set forth above including from Bae, wherein when the cover body (20) is in a closed state and the electromagnet (35, 36) is in an energized state, with respect to a pivot hinge point (21) between the cover body (20) and the base (10); and from Ishii, the electromagnet (5) except a gravity center torque M1 of the cover body is smaller than a sum of a return torque M2 of the pivot spring and a magnetic repulsion torque M4 of a magnetic repulsion force between the magnet and the electromagnet, and M4+M2-M1>1Nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bae/Ishii, a gravity center torque M1 of the cover body is smaller than a sum of a return torque M2 of the pivot spring and a magnetic repulsion torque M4 of a magnetic repulsion force between the magnet and the electromagnet, and M4+M2-M1>1Nm, for the purpose of suitable to the user application for able to open and close the cover with certain force for good sealing.
Regarding claim 37, Ishii discloses the magnet (5) includes an electromagnet (Fig. 5).
Claim(s) 27-28, 31-32 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (KR 20010048286) in view of Ishii et al. (JP 5-198152) and further view of Kim (KR 20-0462161) (new cited).
Regarding claim 27, Bae/Ishii disclose substantially all features of the claimed invention as set forth above including from Ishii, the iron core (5) except a shift lever mechanism including a shift lever switch and configured to, when being triggered, shift the iron core rod from a proximal position relative to the magnet toward a distal position relative to the magnet.  Kim discloses a shift lever mechanism (330) including a shift lever switch (332a) and configured to, when being triggered, shift the iron core rod (332b) from a proximal position relative to the magnet toward a distal position relative to the magnet (Fig. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bae/Ishii, a shift lever mechanism including a shift lever switch and configured to, when being triggered, shift the iron core rod from a proximal position relative to the magnet toward a distal position relative to the magnet, as taught by Yanagisawa, for the purpose of providing a mechanism for lock and open the cover/lid.
Regarding claim 28, Bae/Ishii/Kim disclose substantially all features of the claimed invention as set forth above including from Bae, the pivot spring (22); and from Kim, the iron core rod (332b) includes a telescopically movable rod configured to, in a closed state of the cover body, move between: a proximal position with respect to the magnet, at which, with respect to a pivot hinge point between the cover body (300) and the base (100) except a sum of a gravity center torque M1 of the cover body and an attraction torque M3 of a magnetic attraction force between the magnet and the iron core rod is greater than a return torque M2 of the pivot spring, so as to lock the cover body; and a distal position with respect to the magnet, at which the sum of the gravity center torque M1 of the cover body and the attraction torque M3 of the magnetic attraction force between the magnet and the iron core rod is smaller than the return torque M2 of the pivot spring, so as to open the cover body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bae/Ishii/Kim, a sum of a gravity center torque M1 of the cover body and an attraction torque M3 of a magnetic attraction force between the magnet and the iron core rod is greater than a return torque M2 of the pivot spring, so as to lock the cover body; and a distal position with respect to the magnet, at which the sum of the gravity center torque M1 of the cover body and the attraction torque M3 of the magnetic attraction force between the magnet and the iron core rod is smaller than the return torque M2 of the pivot spring, so as to open the cover body, for the purpose of providing enough forces for closing and opening the cover body.
Regarding claim 31, Kim discloses wherein in an ON state of the circuit switch, the iron core (332b) moves from a proximal position with respect to the magnet toward a distal position with respect to the magnet so that the iron core rod is further inserted in the conductive winding (332a) of the electromagnet (Fig. 2-3).
Regarding claim 32, Bae/Ishii/Kim disclose substantially all features of the claimed invention as set forth above including from Kim, the iron core rod (332b) except an end of the iron core rod proximal to the magnet is formed as a big end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bae/Ishii/Kim, an end of the iron core rod proximal to the magnet is formed as a big end, for the purpose of suitable to the user application for pushing the shift lever lock.
Regarding claim 35, Kim discloses the electromagnetic includes an AC electromagnet (Fig. 2-3).
Regarding claim 36, Kim discloses the electromagnet circuit includes a slide rheostat (332b) including a slide switch (332b), the slide switch being configured to be shifted to change a magnetic attraction force between the electromagnet and the magnet to lock or open the cover body (320) (Fig. 2-3).
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (KR 20010048286) in view of Kagawa et al. (JP 2018-1756715) (new cited).
Regarding claim 41, Bae discloses substantially all features of the claimed invention as set forth above including the cover body (20); a pivot hinge point (21) between the cover body (20) and the base (10)  is formed at midpoint position; and an attraction assembly (35, 36) is arranged at a midpoint position except the cover body has a rectangular profile including a first edge, a second edge, a third edge, and a fourth edge sequentially connected; the pivot point is formed at a midpoint position of the first edge; and the attraction assembly is arranged at a midpoint position of the third edge and/or at symmetrical positions of the second edge and the fourth edge.  Kagawa et al. discloses the cover body (100A) has a rectangular profile including a first edge, a second edge, a third edge, and a fourth edge sequentially connected; the pivot point is formed at a midpoint position of the first edge; and the lock mechanism (129) is arranged at a midpoint position of the third edge and/or at symmetrical positions of the second edge and the fourth edge (Fig. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bae, the cover body has a rectangular profile including a first edge, a second edge, a third edge, and a fourth edge sequentially connected; the pivot point is formed at a midpoint position of the first edge; and the attraction assembly is arranged at a midpoint position of the third edge and/or at symmetrical positions of the second edge and the fourth edge, as taught by Kagawa et al., for the purpose of suitable to the user application to have a cooker in rectangular profile.
Allowable Subject Matter
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/21/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761